DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on October 1, 2021, Applicant amended claims 1, 4, 5, 7, and 8.
Applicant cancelled claim 6.
In the non-final rejection of July 13, 2021, Examiner objected to the Abstract. Applicant argued: The Examiner objected to the abstract, but after studying MPEP §608.01(b) as suggested, Applicant submits that there is no basis to require the requested correction, as there is no grammatical error (Remarks, page 5). Objection is withdrawn. 
Examiner objected to claims 1 and 4-6. Applicant amended claims 1, 4, and 5, and cancelled claim 6. Objection is withdrawn.
Examiner rejected claim 8 under 35 USC 112, second paragraph. Applicant amended claim 8. Rejection is withdrawn.
Currently, claims 1, 2, 4, 5, 7, and 8 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by James et al (WO 2008/112472).
	In regards to claim 1, James et al teaches a method of delivering a medicament (full description found on Page 14, Line 9 - Page 15, Line 14), the method comprising:
receiving an activation command from depression of an activation button 25 (Page 6, Line 30 - Page 7, Line 4 and Page 14, Lines 11-12 set forth that depression of button 25 by a user starts the automatic injection function of the apparatus; thus, the activation command is received from depression of button 25) 
in response to receiving the activation command, releasing a biased sliding bracket (one of plunger prongs 41) that travels and releases an ejection mechanism 38 (Fig 2) to eject the medicament from a container 30 (Fig 2) (Page 8, Lines 20-25 and Page 14, Lines 11-20) 
subsequent to ejecting a portion of the medicament from the container and prior to ejecting substantially all of the medicament from the container, activating a delay mechanism 80 (Fig 2,5; Page 11, Lines 5-8 state "Different times of unlocking the locking member [80] by the plunger [36] during its stroke, such as closer to the beginning of the plunger stroke, may be accommodated within the scope of the invention, so long as the delay mechanism provides a suitable delay time for proper apparatus operation"; therefore, the delay mechanism 80 is activated at the moment when plunger 36 contacts delay mechanism 80 while it advances distally during its stroke and this moment occurs before the plunger finishes its stroke, i.e. subsequent to ejecting a portion of the medicament from the container and prior to ejecting substantially all of the medicament from the container as claimed; Page 14, Lines 9-27 also describe the delay mechanism 80 
subsequent to ejecting substantially all of the medicament from the container and a predetermined time delay after activation of the delay mechanism, automatically activating an end-of dose indicator 50 (Fig 2) and automatically activating a needle safety mechanism 72 (Fig 2) (Page 12, Lines 19-20 state "the follower 110 is dampened to provide the proper delay period to ensure the plunger stroke is sufficiently complete before needle retraction" and Page 14, Line 28 - Page 15, Line 9 set forth that "the shuttle 50 and follower 110 are effectively unlatched, allowing the shuttle 50, under the force of spring 72, to automatically and quickly shift distally[ ... ] so as to retract the proximal tip of the injection needle 34 to a protected position within the housing 24"; therefore, the subsystem 50+72 and its operation are not activated/initiated until after substantially all of the medicament has been ejected and after a predetermined time delay after activation of the delay mechanism 80, as determined/controlled by the follower 110; Page 1, Lines 13-15 set forth that retraction of the needle into the housing indicates "when the dose is completed" and therefore shuttle 50 is considered an end-of-dose indicator since it is required for the retraction of the needle)
	In regards to claim 2, James et al teaches that the ejection mechanism comprises a biased plunger (as seen in Fig 2; Page 8, Lines 20-25 describe that sealing member 38 is biased by spring 44).
	In regards to claim 4, James et al teaches a method of delivering a medicament (full description found on Page 14, Line 9 - Page 15, Line 14), the method comprising:
receiving an activation command from depression of an activation button 25 (Page 6, Line 30 - Page 7, Line 4 and Page 14, Lines 11-12 set forth that depression of button 25 by a user starts the automatic injection function of the apparatus; thus, the activation command is received from depression of button 25) 
in response to receiving the activation command, releasing a biased sliding bracket (one of plunger prongs 41) that travels and releases an ejection mechanism 38 (Fig 2) to eject the medicament from a container 30 (Fig 2) (Page 8, Lines 20-25 and Page 14, Lines 11-20) 
subsequent to ejecting a portion of the medicament from the container and prior to ejecting substantially all of the medicament from the container, activating a delay mechanism 80 (Fig 2,5; Page 11, Lines 5-8 state "Different times of unlocking the locking member [80] by the plunger [36] during its stroke, such as closer to the beginning of the plunger stroke, may be accommodated within the scope of the invention, so long as the delay mechanism provides a suitable delay time for proper apparatus operation"; therefore, the delay mechanism 80 is activated at the moment when plunger 36 contacts delay mechanism 80 while it advances distally during its stroke and this moment occurs before the plunger finishes its stroke, i.e. subsequent to ejecting a portion of the medicament from the container and prior to ejecting substantially all of the medicament from the container as claimed; Page 14, Lines 9-27 also describe the delay mechanism 80 being activated subsequent to ejecting a portion of the medicament from the container and prior to ejection of substantially all of the medicament from the container)
subsequent to ejecting substantially all of the medicament from the container and a predetermined time delay after activation of the delay mechanism, automatically activated/initiated until after substantially all of the medicament has been ejected and after a predetermined time delay after activation of the delay mechanism 80, as determined/controlled by the follower 110)
	In regards to claim 8, James et al teaches wherein the sliding bracket also triggers insertion of a patient needle (needle 34) (page 14, lines 11-20: With the apparatus initially configured as in Figs. 2 and 13, and when the apparatus trigger button is then unlocked and depressed by a user, plunger prongs 41 are splayed out of latching engagement with shuttle span 75 and pass through slots 74 as plunger element 36 is driven proximally by drive spring 44. This proximal motion of plunger element 36, and the resulting proximal motion of plunger sealing member 38, first causes the syringe barrel 30 and needle 34 to shift, against a small force of the compressing spring 48, such that the injection tip of needle 34 protrudes beyond the housing body proximal end 27…).

Response to Arguments
Applicant's arguments filed October 1, 2021, have been fully considered but they are not persuasive:
	In regards to claims 1 and 4, Applicant argued: In rejecting claims 1 and 4, the Examiner alleges that the activation command is received via pushing of apparatus trigger button 25 of James. Yet in rejecting claim 6, the Examiner alleges that the apparatus trigger button 25 corresponds to the claimed biased sliding bracket. Applicant submits that the apparatus trigger button 25 of James cannot properly correspond to the separately claimed activation button and biased sliding bracket, because that would be impermissible double counting (Remarks, page 6). Examiner disagrees. In light of the amendments to claims 1 and 4 adding the new limitation “depression of an activation button”, a new interpretation of James et al is applied: the claimed activation button is taught by button 25 of James et al, and the claimed biased sliding bracket is taught by one of plunger prongs 41 of James et al.

Allowable Subject Matter
Claim 5 is allowed.
	In regards to independent claim 5, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of delivering a medicament, as claimed, specifically including closure of a valve disposed between the container and a patient needle.
	James et al does not teach a valve disposed between the container 30 and a patient needle 34, thus James does not teach closure of a valve disposed between the container and a patient needle. 

	Applicant argued: As a reason to combine Holt with James, the Examiner alleges that incorporating the valve of Holt into the device of James will "permit greater control of the timing of the delivery of the medicament and when delivery of the medicament is complete, closing the valve will stop the delivery process." Although paragraph 73 of Holt states the valve 168 will permit greater control of the timing of the delivery of the medicament in the device of Holt, which has a reservoir and a controller 60 controlling an injector 56, the Examiner has provided no evidence whatsoever that timing of the delivery of the medicament would be improved by putting the valve 168 in the device of James, which has a spring driving a plunger in a syringe. Further, when delivery of the medicament is complete, the delivery process of the device of James (plunger driven by a spring in a one-time use device) is already necessarily stopped, so the valve would play no role in stopping the delivery process. Further still, the Examiner has provided no evidence or reasoning why one skilled in the art would increase the complexity and expense of the device of James to add the valve in between the barrel 32 and the injection needle 34 of James, along with adding the controller and sensor required to make the valve work in accordance with the teachings of Holt (Remarks, page 6). Applicant’s arguments are persuasive. Thus, independent claim 5 is allowed.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regards to dependent claim 7, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of delivering a medicament, as claimed, specifically including wherein the sliding bracket also opens a valve.
	James et al does not teach a valve, thus James et al does not teach wherein the sliding bracket (one of plunger prongs 41) also opens a valve.
	Holt et al teaches a method of delivering a medicament (Para 88-91) wherein an activation button (button 184) opens a valve (valve 168) (paragraph [0077]: the controller 60 may be responsive to actuation of the button 184 (e.g., depression of the button 184) to initiate the controller program)(paragraph [0081]: the controller 60 may be programmed to open the valve 168); however, Holt et al does not teach “a sliding bracket” opening the valve. Also, see Applicant’s persuasive arguments against the combination of the valve of Holt et al with James et al (Remarks, page 6). Thus, dependent claim 7 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783